                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   CARPENTERS HEALTH AND SECURITY                          CASE NO. C18-1187-JCC
     TRUST OF WESTERN WASHINGTON, et
10   al.,                                                    ORDER
11
                                Plaintiffs,
12                     v.

13   ROBERT W. COULTAS, d/b/a COULTAS
     GENERAL CONTRACTING,
14

15                              Defendant.

16
            This matter comes before the Court on Plaintiffs’ motion for default judgment (Dkt. No.
17
     12). The Court has considered the motion and the relevant record and FINDS that:
18
            (1) Defendant Robert W. Coultas, was properly served in this matter on or about September
19
     1, 2018 (Dkt. No. 6);
20
            (2) The Clerk entered an order of default against Defendant on October 22, 2018 (Dkt. No.
21
     10);
22
            (3) Defendant has failed to appear or otherwise defend in this action; and
23
            (4) The factors set forth in Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986) support
24
     granting default judgment in Plaintiffs’ favor.
25
            Accordingly, Plaintiffs’ motion for default judgment (Dkt. No. 12) is GRANTED in its
26


     ORDER
     C18-1187-JCC
     PAGE - 1
 1   entirety. The Court ORDERS as follows:

 2   1.     Defendant Robert W. Coultas d/b/a Coultas General Contracting is liable to Plaintiffs

 3          under the provisions of the collective bargaining and trust agreements that govern the

 4          relationship in this matter;

 5
     2.     Defendant Robert W. Coultas d/b/a Coultas General Contracting is liable to Plaintiffs for
 6
            $15,620.66, consisting of $9,746.76 in fringe benefit contributions, $4,036.08 in
 7
            liquidated damages for the period of December 1, 2017 through March 31, 2018, and
 8
            $1,837.82 in accrued, prejudgment interest through the November 26, 2018 hearing date;
 9

10   3.     Defendant Robert W. Coultas d/b/a Coultas General Contracting is liable to Plaintiffs for
11          $4,968.50 in attorney fees under 29 U.S.C §1132(g)(2)(D), and $625.00 in costs directly
12          related to this action; and
13
     4.     This judgment shall bear interest at the 12 percent per annum rate specified in the
14
            applicable trust agreements from the date of this judgment until paid in full, as allowed
15
            under 29 U.S.C. §1132(g)(2).
16

17          DATED this 28th day of November 2018.




                                                          A
18

19

20
                                                          John C. Coughenour
21                                                        UNITED STATES DISTRICT JUDGE
22

23

24

25

26


     ORDER
     C18-1187-JCC
     PAGE - 2
